 

 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 1 of 17

hen
IN THE UNITED STATES DISTRICT COURT gouthe SED
FOR THE SOURTHERN DISTRICT OF TEXAS aye o vt

HOUSTON DIVISION
q J. Bradley: Clerk of Court

ALEJANDRO EVARISTO PEREZ § Davi
Plaintiff, §
§
V. § CIVIL ACTION NO.
§ 4:20-CV-02188
§
LINKEDIN CORPORATION §
Defendant. §

OPPOSED MOTION TO DEFENDANT LINKEDIN CORPORATION’S MOTION TO

DISMISS FOR FAILURE TO STATE A CLAIM

The Plaintiff files this Opposed Motion to DEFENDANT LINKEDIN CORPORATION’S
MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM pursuant to FED. R. CIV. P.

12(b)(6) and respectfully shows as follows.

1.) The Defendant Lawyers are intentionally breaking the rules and creating delays to
obstruct justice with possible negative National consequences.

2.) The Defendant misrepresented the case as a “First Amendment Violation Case” when
the Plaintiff's complaint form clearly states that this case isa “Free Speech Violation
Case” and the Court wisely approved such scope.

3.) Inversing Schenck v. United States logic proves Plaintiffs legal case quickly and

favorably, because the Plaintiff has the right to use facts to incite actions that can save

\
1

others and the Defendant is behaving worse than Charles Schenck.
 

 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 2 of 17

4.) Plaintiff expressed Political Speech, which has Preferred Position and always has
highest protection by Courts by striking down any law, regulation, executive act,

and/or even, simple corporate user agreements.
INTRODUCTION

The Plaintiff filed a Free Speech violation case by a corporate entity (LinkedIn Inc.) that in
actuality behaves and acts as a state actor when censoring material and eliminating the cyber
existence of the Plaintiff against the Plaintiff's free will (traditional state actions of censorship
and elimination of enemies) from a social media public forum filled US state actors and over
7,000 consenting contacts connected to the Plaintiff, when the Plaintiff exercised Political
Speech criticizing foreign state actors, the Chinese Communist Party. The Chinese Communist
Party has a record of crimes against humanity, forceful territorial expansion (ex. Tibet), a record
of deception, active bioweapons facilities, pictures of Bill Gates (Microsoft is the parent
corporation of the Defendant) hand shaking Xi Jinping’s hand (the primary leader of such
criminal Marxist organization), and whose political agenda of "Unrestricted Warfare" directly
focuses in undermining the US Constitution by manipulating private corporations to perform un-
constitutional state actions in US soil as reported by Ret. US General Robert Spalding, the
Trump White House, and the US National Security Council. The Plaintiff requests the help from
US Federal Court of the Honorable Judge Nancy F. Atlas in the promotion and defense of the
Plaintiff's Constitutional right of Freedom of Speech against the misguided Defendant that
performed illegal state actions on behalf of the foreign state actors wha has and uses a

documented military doctrine to destroy the US Constitution in US soil.
Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 3 of 17

LEGAL ARGUMENT

The Court should approve this opposing motion to deny the motivant’s motion of DEFENDANT
LINKEDIN CORPORATION’S MOTION TO DISMISS FOR FAILURE TO STATE A
CLAIM and any future similar dismissal motions from the Defendant based on 3 following

factors.

1.) The Defendant Lawyers are intentionally breaking the rules and creating delays to
obstruct justice with possible negative National consequences. The Defendant has
knowledgeable experience talented lawyers that are intentionally not following the Court
Procedures and Forms of the Honorable Nancy F. Atlas when the Defendant fails to make
serious and timely efforts to confer with opposing counsel (the Plaintiff). It is unfair to
take advantage of a Pro Se Plaintiff's lack of knowledge of procedures to win a case over
the content and substance of our fundamental Constitutional Right in a National Security
context. Should the American People lose their voice or feel fear to exercise their right to

Free Speech and/or experience denials of service in US soil due to legal shortcuts? Will

 

Americans’ devices and service accounts stop working, because we criticized the CCP
and a short-sighted Corporations allowed for the weaponization of User Agreements in
US soil against Americans? The Defendant has already violated the Court’s rule
intentionally and thus, the Plaintiff feels like settling or a Jury Trial are the only
appropriate option for the Defendant unless the Honorable Judge Nancy F. Atlas has

other recommendations.

 
Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 4 of 17

2.) The Defendant misrepresented the case as a “First Amendment Violation Case”
when the Plaintiff’s complaint form clearly states that this case is a “Free Speech
Violation Case” and the Court wisely approved such scope. “This is a Free Speech
violation case...” is literally the first line of the Plaintiff's Complaint Form. Whether
intentional to control the legal narrative or un-intentional due to lack of understanding of
the English lexicon, the Defendant misrepresented the case. “Free Speech” is short for the
technical term of the “Freedom of Speech” right. “Freedom of Speech” is defined as “the
right to express any opinions without censorship or restraint”. The Defendant’s
argument fails basic Boolean logic by generating a ‘False’ result, because the English
language’s legal definition of right to “Freedom of Speech” does not equal the legal
definition of “The First Amendment”. And vice versa. The First Amendment mentions
the “Freedom of Speech” among other Constitutional Rights and how Congress (the US
Executive Branch) will conserve those rights by refusing to make laws to prohibiting
such constitutional rights. Regardless, the Plaintiff re-iterates that by definition and basic
Boolean logic, Free Speech is defined as the right to express any opinions without

censorship or restraint. The Plaintiff wants the Court, FDR fans, any American, and/or

 

any Jury to notice that the definition of Free Speech makes no difference between
government, civic, military, corporate, location, scientific, times, mediums, spaces, public
domains, private domains, doctrines, philosophies, ideologies, and/or any other scope in
its application. Such independence and freedom in scope nullifies the Defendant’s false
claims that cyber assassinating the Plaintiff (an US War Veteran) to safeguard the

reputation of the monstrous CCP’s (a foreign hostile state actor) as a private purpose and

 
Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 5 of 17

the primary purpose of their business (Lloyd Corp., Ltd v. Tanner, Howard v Am. Online,
Inc., Forbes vs Facebook, etc...). But is LinkedIn’s primary purpose to be a thought
police of ideas or a forum of professionals connected by consent, reputation, skills, and
influence to exchange ideas and start professional conversations in a free laisse faire
format? If the Defendant behaves like a “Thought Police” on behalf of the CCP and lies
about it, can any rational American believe the real intentions of the Defendant purely
based on actions? In contrast, the definition of the First Amendment is “Congress shall
make no law respecting an establishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the press; or the right of the people
peaceably to assemble, and to petition the government for a redress of grievances.” The
Plaintiff has no grievance directed at our US Congress. In fact, the Plaintiff is happy with
our US Congress and wishes all our Congressmen and all our Congresswomen well.
Therefore, “Free Speech” and “The First Amendment” are two separate unique and
distinct self-evident concepts with different scopes. The Plaintiff is very proud of the fact
that the Honorable Judge Nancy F. Atlas wisely choose to support the Plaintiff's
complaint based on the “Free Speech” scope. Such a selection can allow for new and
possible unprecedented actions for the better defend and preservation of our US
Constitution and our civic liberties against Foreign and Domestic Enemies (or

‘“Frenemies”) with sophisticated military doctrines to undermine US civic freedoms,

 

records of crimes against humanity, and repeatable unethical behavior. Can FDR’s 4
Freedoms vision finally start to bare fruit for all Americans to enjoy in such a unique case
by setting the proper legal precedence needed to safeguard our Freedom of Speech? Will

we concluded that “Lawful Free Speech always win” in a Free Society in a peaceful

 
Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 6 of 17

assembly that consented to listen regardless of forum in their free time? If viewed purely
as a “Free Speech” violation as defined by English Legal Definition of “Freedom of
Speech”, then the majority of cases associated the 1 Amendment cited by the Defendant
become independent “nice to know” references and immaterial. Where is the word
“corporate” or “except for corporations” or “1** Amendment” in the definition of
“Freedom of Speech”? The right of Freedom of Speech is the parent of the 1*
Amendment and unique independent “self-evident” US Constitutional Right. Without our
US Constitutional Rights as parent constructs, what would the 18' Amendment even
mean? Congress shall make no law or prohibit of (blank), (blank), and (blank)? The 1“
Amendment is an empty meaning-less legal construct without our US Constructional
Rights as parent constructs to give any context, basis, or meaning to the 1“ of all US
Amendment. Regardless of the Defendant’s intentional or unintentional confusion, this is
a “Freedom of Speech” violation case and will continue to be “Freedom of Speech”

violation case as approved by the Court.

3.) Inversing Schenck v. United States logic proves Plaintiff's legal case quickly and
favorably, because the Plaintiff has the right to use facts to incite actions that can
save others and the Defendant is behaving worse than Charles Schenck. The Plaintiff
wants the Court, FDR fans, any American, and/or any Jury to know that the Defendant

willing and intentionally omitted to the mentioned of Schenck v. United States (249 US

 

47 [1919]). This is one of the most famous and most popular 1 Amendment violation
cases. Why did the Defendant intentionally avoided this famous case by the Honorable

Justice Oliver Wendell Holmes Jr.? IAW Schenck v. United States, the Court determined

 
 

 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 7 of 17

that an American’s Freedom of Speech does not include the right to use lies (false
witness) to incite actions that would harm others (ex. “If a liar is shouting ‘fire’ in a
crowded theater to create a panic when there is no fire.”). If that is true, the inverse is also
true. The inverse of this famous Schenck v. United State case would mean that an
American’s Freedom of Speech does include the right to use facts (true witness [the
inverse of false witness]) to incite actions that would save others [the inverse of harming
others] (ex. “Like a US War Veteran with honorable discharges electronically posting to
his 7,000 professional social network, who peacefully assembled in a social platform, to
explain the dangers presented and executed by the Chinese Communist Party, who has a
record of crimes against humanity, territorial take-overs (ex. Tibet), human organ
harvesting operations, etc...”). Logical smart Americans with good hearts have a legal
and moral obligation to “shout ‘fire’ in a theater” if there is indeed a real fire inside a
theater to save other people’s lives. Or would the Defendant prefer that American die in a
fire inside a theater without yelling the fact that there is a fire about to consume them all?
Is quietly letting hundreds of Americans burn alive in a theater the Defendant’s idea of a
logical response and Freedom of Speech? Is it ethical to punish the American hero who is
telling you the truth? Should the American people listen to their honorable War Heroes or
listen to the autocratic Chinese Communist Parties and their misguided CCP supports?
What happens when the Chinese Communist Party is the “clear and present danger” and
the CCP supporters are too greedy about Chinese markets to want to see a “clear and
present danger”? Why does the Defendant willing choose to ignore the 1989 Tiananmen
Square massacres? Why does the Defendant willing choose to ignore the hostile takeover

of Tibet? Has the Defendant normalized the CCP’s unethical behavior in their LinkedIn
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 8 of 17

corporate culture? Who will step up to inform their fellow Americans what is going when
the WHO (the World Health Organization) has failed and yellow journalism (AKA fake
news. Not a new concept.) is propagated by foreign state actors (reports over 70,000 fake
social media accounts used by the CCP) and mass media desire for ratings (“If it bleeds,
it leads.” mentality)? Is it ethical to silence Americans’ Freedom of Speech, because of
hostile foreign state actors? If it is right to punish a liar “shouting fire” when there is not
fire, then, by inverse, then, it must be right to reward the hero “shouting fire” when there
is indeed an actual real fire. However, electronic postings on a social media forum are
more relaxed and asynchronized when compared to “shouting fire in a theater” that can
generate a “Fight or Flight” panic response. Due to mixture of pride and incompetence,
the misguided Defendant punished the Plaintiff, who is the hero peacefully telling the
truth in a peaceful assembly via his LinkedIn account in order to warn his 7,000 unique
individuals who consented to be his professionally network about the dangers of the
Chinese Communist Party. If anything, the Defendant is behaving like Charles Schenck
by virtually burning the profile of an anti-CCP US Patriot and thus the Defendant
indirectly supporting the Chinese Communist Party’s Unrestricted Warfare (ex.
Information Warfare) against the United States of America during a US National
Emergency started by CCP’s COVID19 bioweapon pandemic. Did Charles Schenck have
the right to burn other people’s draft numbers and suppress others from a US military
effort? The Plaintiff provides the following tentative samples of current evidence to the
Court to ensure validation of Plaintiff's factual allegations (Bell Atl. Corp. v Twomby &
Ashcroft v. Iqbal. Cited by Defendant.) regarding the Chinese Communist Party, the

military application of the CCP’s “Unrestricted Warfare” Multi-Operational Domain
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 9 of 17

Warfare, and his desire to warn his fellow Americans regarding CCP’s military doctrine
that is endangering the US Constitution and our civic liberties as advised by Ret. US

General Robert Spalding.

e 1 Copy of the email exchanges between Plaintiff and Defendants’ Moderators
o Type: email communication
o Author: alejandro.evaristo.perez@gmail.com,
linkedin_support@cs.linkedin.com
o Year: 2020
Pages: 6
o LinkedIn Case: 200509-001944

Oo

e 1 Copy of the original version of “Unrestricted Warfare” book
o Type: Military Multi-Domain Operations Doctrine Text
Author: PLA Colonel Qiao Liang & PLA Colonel Wang Xiangsui
Year: 1999
Publisher: Changjiang Literature Press
ISBN: 978-7535487407
Availability: Amazon
Status: 1 Copy in Plaintiffs hands to file.
Link:
https://www.amazon.com/gp/product/7535487408/ref=ppx_yo _dt_b asin
title 001 s00?ie=UTF8&psc=1 |

000060€C06CU0O0UUlUlO

 

e 1 Copy of English-translated version of “Unrestricted Warfare” book
o Type: Military Multi-Domain Operations Doctrine Text
o Author: PLA Colonel Qiao Liang & PLA Colonel Wang Xiangsui
o Year: Translation based on 1999 by China’s People’s Liberation Army,
Beijing (stated in copy)
Publisher & Translation: Echo Point Books & Media LLC
ISBN: 978-1-62654-305-8
Availability: Amazon
Status: 1 Copy in Plaintiffs hands to file.
Link:
https://www.amazon.com/gp/product/1626543054/ref=ppx_yo_dt_b_asin
title 000 s007ie=UTF8&&psc=i

0000 0

 

e 1 Copy of “Stealth War” book
o Type: Military Multi-Domain OPS Counter-Doctrine Text
o Author: US Air Force Brigadier General Robert Spalding (Ret)

9
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 10 of 17

Year: 2019

Publisher: Penguin Random House

ISBN: 9780593084342

Availability: Amazon

Status: 1 Copy in Plaintiffs hands to file.

Link:

https://www.amazon.com/gp/product/0593084349/ref=ppx_yo_dt_b_asin
title 007. s00?ie=UTF8&psc=1

00000+%°0

 

e 1 Copy of Video Documentary on “The Chinese Communist Party’s Ideology and
Global Ambitions”
© Type: Video Documentary
Author: Robert C. O’Brien
Year: 26 June 2020
Publisher: Whitehouse.gov, US National Security Council
Special Guest: US New Mexico Governor Doug Ducey
Availability: White House Link
Link: https://www.whitehouse.gov/briefings-statements/chinese-
communist-partys-ideology-global-ambitions/

00000 0

e 1 Copy of Video Documentary on “Tracking Down the Origin of the Wuhan
Coronavirus”
o Type: Video Documentary
Author: Jonathan Phillips
Year: 07 April 2020
Publisher: Epoch Times | NTD
Special Guest: US Brigadier General Robert Spalding
Availability: YouTube
Link: https://www.youtube.com/watch?v=3bX WGxhd7ic

000000

e 1 Google Search result of images with the keyword associated with “xi jinping
and bill gates” as inputs.

o Type: Search Engine

o Author: Miscellaneous

o Availability: Google

o. Link:
https://www.google.com/search?g=xitjinpingtand+bill+gates&sa=X&sxs
rf=ALeKkOOgmNNI97TWIM8nZ_bHtXsdfw_Q-
kw:1597788496735&tbm=isch&source=iuéictx=1 &fir=g-
fwCZY83k4SnM%252CGXCMH6_OmNSjdM%252C_&vet=1&usg=Al
4 -kKRL6DfhG7dw5TrPTo-rcSMxdxc4 Gw& ved=2ahUK EwjLoZj-
4aXrAhV JhqOQKHZIxCMUQ9IQEwWAHoECAKOBA &biw=1 163 &bih=525
#imerc=q-fwCZY83k4SnM

10

 
 

Fit SAR MH NRO TERST

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 11 of 17

e 1 Copy of Invisible Joint Force Multi-Domain Doctrine Tech Deck
o Type: Military Multi-Domain Doctrine Tech Deck

Author: Alejandro Evaristo Perez

Year: 2020

Publisher: Invisible Forge Inc.

Availability: Confidential

Status: 1 Copy in Plaintiffs hands to file.

SEALED: May request to SEALED documentation

00000 0

e 1 Copy of Invisible Joint Force Multi-Domain Doctrine White Paper
o Type: Military Multi-Domain Doctrine Text

Author: Alejandro Evaristo Perez

Year: 2020

Publisher: Invisible Forge Inc.

Availability: Confidential

Status: 1 Copy in Plaintiff's hands to file.

SEALED: May request to SEALED documentation

00000 0

4.) Plaintiff expressed Political Speech, which has Preferred Position and always has
highest protection by Courts by striking down any law, regulation, executive act,
and/or even, simple corporate user agreements. What is more important and more
protected? Political Speech protect by Preferred Position and by our US
Constitutional right in US soil that our Service Men and Women lived and died for?
Or some user agreement that nobody reads and changes constantly by a corporation
that willing choose to associate unethical entities without the customer’s control nor
the customer’s consent without legal representation? The Defendant nor any other
corporation is NOT the highest legal authority in the United States of America. The
child is not the parent, because it violates logic. The legal government organization
(the US government) that issued the certificate of incorporation cannot be supersede
its creation (the corporation) in legal authority. Political Speech is the most loved and

most protected of all Free Speech expression by US Courts, even above regular Free

11

 
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 12 of 17

Speech, Hate Speech, and its children corporations, because of the Preferred Position
Doctrine. As documented by Richard L. Parcelle Jr. (2009), a professor and
department head in Political Science at the University of Tennessee, the Preferred
Position Doctrine expresses a judicial standard based on a hierarchy of constitutional
rights so that some constitutional freedoms are entitled to greater protection than
others. In the 20th century, the doctrine represented a preference for individual
liberties and civil rights. Thus, the standards the Supreme Court used in determining
whether there was an infringement on individual liberties and US Constitutional civic
rights, especially associated to the US First Amendment, would be more exacting
than the reasonableness tests used in evaluating economic issues. But since, this is a
Free Speech violation case by scope and definition, the scope of Preferred Position
further increases the need for Court protection the Plaintiff's political statements of
criticism of the CCP. The concept of the preferred position doctrine was first
mentioned of a hierarchical ordering of constitutional rights came in the majority
opinion written by the Honorable Justice Benjamin N. Cardozo (Palko v.
Connecticut (1937). He argued that Americans had a handful of fundamental rights
that were the “very essence of a scheme of ordered liberty.” Ironically, the original
concept mentioned in Schenck v. United States (249 US 47 [1919]). The Honorable
Justice Oliver Wendell Holmes Jr. suggested that the Court should not substitute its
judgment for that of the legislature in economic matters and introduced the “clear and
present danger” test, which recognized the primacy of the First Amendment and
setting the criteria of “Truth/True” to qualify any Free Speech expression for

protection. Therefore, the Court continues to have a legal, moral, and ethical

12

 
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 13 of 17

obligation to protect any of the Plaintiff's “Political Speech” against the Defendant,
Chinese Communist Party, and other entities due to Preferred Position Doctrine. To
summarize all concepts, truthful Political Speech is the most protected speech within
our Constitutional right of Freedom of Speech and must be protected by any and all

Courts in the USA and the Free World as envisioned by FDR.

CONCLUSION

The Plaintiff requests that the Court of the Honorable Judge Nancy F. Atlas approves this
opposing motion to deny the motivant’s motion of DEFENDANT LINKEDIN
CORPORATION’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM and any
future dismissal motions from the Defendant based on 3 following factors in order to further this

case to finalize justice and relief.

1.) The Defendant Lawyers are intentionally breaking the rules and creating delays to
obstruct justice with possible negative National consequences.

2.) The Defendant misrepresented the case as a “First Amendment Violation Case” when
the Plaintiff's complaint form clearly states that this case is a “Free Speech Violation
Case” and the Court wisely approved such scope.

3.) Inversing Schenck v. United States logic proves Plaintiff's legal case quickly and
favorably, because the Plaintiff has the right to use facts to incite actions that can save

others and the Defendant is behaving worse than Charles Schenck.

13

 
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 14 of 17

4.) Plaintiff expressed Political Speech, which has Preferred Position and always has
highest protection by Courts by striking down any law, regulation, executive act,

and/or even, simple corporate user agreements.

For those reasons, the Plaintiff continues to request the 3 reliefs requested. First, the Plaintiff
wants his Linkedin account restored with all 7,000 Connections that consented to connect and
peacefully assembled with the Plaintiff via their freewill. Second, $500,000,000 (updated from
$250,000,000 due to “bad” faith from Defendant toward Plaintiff. “He must pay for that ewe
lamb four times over, because the greedy rich man stole and killed the poor’s only ewe sheep to
foreigners and had no pity” — 2 Samuel 12:6) of relief to the Plaintiff due the fact that the
plaintiff is a US Army Officer whose only job and oath is to protect the US Constitution and the
risks associated with such a function. These risks can include death by foreigh state agents and,
more apperantly, oppression of proudful misguided industrialists that curse the Plaintiff with
negative legalistic counsel versus sending peacemakers. The Plaintiff was ready to mediate a
peaceful settling with Defedant to avoid unnecessary legal administration and show some “social
grace” toward Bill Gates, Ryan Roslanksy, and the LinkedIn team by avoiding negative media
attention and keep the LinkedIn “Golden Goose” healthy with an FDR’s “4 Freedoms” diet.
Instead, the Defedant show only ill-will and proud behavior toward Plaintiff. The Defendant is
very proud of the fact that they violated “Free Speech” of a US War Veteran who fought for our
right for Freedom of Speech. The Defedant is very proud of the fact that they virtually
assasinated the Plaintiff's avatar in front of his 7,000 global connections. The Defendant was
untouched and unmoved by a puniative amount of $250,000,000 making the Plaintiff uncertain

about the impact of the relief on the minds of the mega wealthy. Is $250,000,000 pocket change

14

 
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 15 of 17

to the mega wealthy? The Defendant refuses to show a metaphorical ounce of humbleness nor
any expression of regret for their unethical actions. The Defendant has failed to make a single
attempt to settle with Plaintiff. Thus, being the better person and hero of the case, the Plaintiff is
humble enough to agree that the Plaintiff underestimated the pununative amount that would
emotionally move very proud proud proud proud American mega titans of industry to reconsider
their unethical actions and recalibrate their moral compasses toward the Free World. Originally,
this large amount was also intented to attract a high quality US Constitutional lawyer to represent
the Plaintiff, but failed to materilize due to the risks associated with unethical stakeholders. Such
an large relief amount will make any other LinkedIn censorship actions to favor external
governments a real topic for the corporate board of directors and remind the LinkedIn leaders to
stop behaving as state actors. Third, as repeatably suggested, the Plaintiff continues to purse an
update to LinkedIn User Agreement to reflect the Franklin D. Roosevelt's 4 Freedoms, which is a
higher standard of Free Speech and Corporate Conduct than LinkedIn's current state actions of

elimating the Plaintiff from a public forum by force.

I, the Plaintiff, filed this opposing motion to the best of his humanly abilities as a Pro Se Plaintiff
based on the guidance of the Court Procedures of the Honorable Judge Nancy F. Atlas, the local

rules, and/or Rule 26(f) of the Federal Rules of Civil Procedures.

Za 20 Node

Date

 

15

 
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 16 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE SOURTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
ALEJANDRO EVARISTO PEREZ §
Plaintiff, §
§
V. § CIVIL ACTION NO.
§ 4:20-CV-02188
§
LINKEDIN CORPORATION §
Defendant. §

CERTIFICATE OF FINANCIALLY INTERESTED PERSONS AND/OR ENTITIES
Of Plaintiff based on scopes:

Scope 1: Parties and Entities directly involved with the Plaintiff in civil case and directly benefit
financially from a winning case or has a legal obligation to share award from a winning case.

1.) Self (the Plaintiff, Alejandro Evaristo Perez)
2.) The US Federal Government from taxation of the agreed award.

Scope 2: As long it is deemed ethical, legal and/or just by the Court of the Honorable Judge
Nancy F. Atlas, Parties and Entities that the Plaintiff is willing to pledge concessions in his civil
case, which can directly benefit the Plaintiff's personal safety, cause, reduce frictions, and/or
ethical conscience in exchange for financially reward from a winning case and, if allowed, to be
legal obligation to share award from a winning case. IRS tax guidelines and IRS requirements
take priory over any distribution. All distribution must meet US General Robert Spalding’s
Stealth War’ “Sino Solutions” proposal, ethical standards, “4 Freedoms” Pledges, reduction in
yellow journalism, and other conditions respectively to maximize the goodwill and reduce social
injustices.

1.) 10% of winnings to a 50-year Trust Fund to the Democratic Party

o Plaintiff is using FDR logic and has to give credit where credit is due.

o Senator Mark Warner was Plaintiff's LinkedIn Contact with consent.

o Senator Mark Warner tolerated Plaintiff's cyber existence in LinkedIn.
2.) 10% of winnings to a 50-year Trust Fund to the Republican Party

o Senator John Cornyn help Plaintiff with his VA Benefits.

o Plaintiff normally gives $100 monthly to the Senator Cornyn as a “Thank You”.
3.) 10% of winnings to a 50-year Trust Fund to Charities

o The Plaintiff made the Defendant a promise of “Good Use”.

o The Plaintiff is keeping his word to further prove his goodness of heart.

o A percentage to War Veteran Charities for my Veteran stakeholders.

 
 

Case 4:20-cv-02188 Document 12 Filed on 08/21/20 in TXSD Page 17 of 17

o A percentage to Catholic Charities for my Conservatives stakeholders.
o A percentage to BlackLivesMatter Movement for my Liberal stakeholders.
4.) 10% of winnings to a 50-year Trust Fund to Victims of CCP Atrocities
o A percentage to Relief Efforts for American COVID victims.
o A percentage to Tibetan Liberation Movement for Tibetan Stakeholders.
o A percentage to Stop Organ Harvesting of Falun Gong Members.
o A percentage to the New Media Outlets to report CCP Atrocity activities.
5.) $5M “Golden Parachute” for Megan Rapp and Steve Mitby
o The Plaintiff would feel better if the young opposing “Rising Star” lawyers had a
“consolation” package per as long as the Defendant’s legal consul follows to the
Court’s code of ethics, understand APPENDIX A RULES OF DISCIPLINE
RULE, and stop generating unnecessary motions detracting from an orderly Jury
Trial in order for a Jury of our peers to decide the outcome in this Court and only
in this Court, unless settled prior to a Jury Trial.
o The Plaintiff is keeping his word to further prove his goodness of heart.

Scope 3: Parties and Entities not directly involved with the Plaintiff in civil case and that may
indirectly benefit financially from a winning case nor under no legal obligation to share award
from a winning case.

1.) Family

2.) Community

3.) Private Corporations (not publicly traded) owned by Plaintiff:
a. Data Stocks Inc - https://www.datastocksinc.com/
b. Invisible Forge Inc - https://invisibleforge.com/

4.) Free Speech Organizations

I, the Plaintiff, certify to have filed “CERTIFICATE OF FINANCIALLY INTERESTED
PERSONS AND/OR ENTITIES” as directed in the ORDER FOR PRETRIAL CONFERENCE.

God bless America.

 

 

One: (214) 762-0075
A, mail: alejandro.evaristo.perez@gmail.com

 
